DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 Clavelle et al (US 2020/0080580) disclose an assembly element (504) assembled in a first hole (531) along a first direction; 5a slider (502) disposed on the inner surface of the housing and capable of moving relative to the housing along a second direction to lock or unlock the assembly element, wherein the second direction is perpendicular to the first direction (Fig 9); but does not disclose an abutting member disposed on the inner surface of the housing and adapted to abut against the slider when the slider locks the assembly element.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG V NGO/Primary Examiner, Art Unit 2847